DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann (US PUB 20160080847, hereinafter Hofmann).
Regarding claim 1, Hofmann discloses an illuminated speaker panel assembly for a vehicle (see at least the abstract and figure 1) comprising: a speaker configured to mount to a door body of a vehicle; a base panel (e.g. a door trim) component configured to attach to the door body over the speaker the base panel component including a speaker frame aligned with an outer periphery of the speaker (e.g. a loudspeaker connected to cover 3 in a door trim of a an outer sealing wall (e.g. an outer covering 3); an inner retention wall (e.g. an inner carrier frame 2); and a channel (e.g. a spacing/gap) disposed between the outer sealing wall and the inner retention wall (see figure 2); and a lighting member (e.g. a lighting device 4 with a lightguide 40) disposed within the channel of the speaker frame (see figure 2), wherein the lighting member is configured to extend substantially along the outer periphery of the speaker (e.g. the lighting device 4 extends circumferentially around the loudspeaker in the direction of the carrier frame 2), (see Hofmann, [0023]-[0025], figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of Kurihara et al (US PUB 20040105567, hereinafter Kurihara). 
claim 2, Hofmann discloses the illuminated speaker panel assembly of claim 1, but fails to explicitly disclose further comprising a seal surrounding the outer periphery of the speaker; and wherein the seal includes a groove that is configured to receive the outer sealing wall of the speaker frame.
However, Kurihara in the same field of endeavor teaches a speaker panel assembly for a door of a vehicle (see at least the abstract) comprising a seal (e.g. seal members 16, 17) surrounding the outer periphery of the speaker (e.g. a speaker S), (see figure 1), and wherein the seal includes a groove (e.g. a recess 16a) that is configured to receive the outer sealing wall of the speaker frame (e.g. speaker frame 11), (see Kurihara, [0023], [0029] and [0031], figures 1 and 4). Therefore, it would have been obvious to any person having an ordinary skill in the art to provide a seal member as taught by Kurihara in the teachings of Hofmann in order to achieve an air-tightness around the speaker, and thereby prevent acoustic leakage and or degradation.

Regarding claim 3, Hofmann as modified by Kurihara discloses the illuminated speaker panel assembly of claim 2, wherein the outer sealing wall, the inner retention wall, the lighting member, and the seal cooperate to provide an audio seal for the speaker (e.g. the seal 16 forms an audio seal in conjunction with the associated structural elements when the device is assembled), (see Hofmann, figures 1-2, and Kurihara, figure 4).

Regarding claim 4, Hofmann as modified by Kurihara discloses the illuminated speaker panel assembly of claim 1, further comprising: a grille (e.g. a grille 3) configured to be exposed to an interior of the vehicle; and a lining layer disposed between the grille and the base panel component (see Hofmann, [0025] and figure 3).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of Mihira et al (US PUB 20200317122, hereinafter Mihira). 
Regarding claim 5, Hofmann discloses the illuminated speaker panel assembly of claim 1, further comprising: a light source configured to illuminate the lighting member (e.g. the lighting device 4 comprises at least one lighting source such as a light emitting diode (LED) to emit light with a certain color), (see Hofmann, [0025] and figures 1-2). However, Hofmann fails to explicitly disclose: a lighting member holder configured to retain a first end of the lighting member in communication with the light source.
Mihira in the same field of endeavor teaches a lighting member (e.g. a lighting member 15 with a light guide member 17) comprising a lighting member holder (e.g. a holder 16) configured to retain a first end of the lighting member in communication with the light source (e.g. a LED device), (see Mihira, [0059]-[0061], figures 4-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a lighting member holder as taught by Mihira in the teachings of Hofmann in order to effectively hold and concentrate or guide the lighting from the source in the desired track, and thereby further improving the aesthetic appeal of the lighting member.
Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a lighting member holder as taught by Mihira in the teachings of Hofmann in order to effectively confine and guide the light from the source in the desired track, and thereby avoiding unwanted light diffusion and or scattering within the device.

Regarding claim 6, Hofmann as modified by Mihira discloses the illuminated speaker panel assembly of claim 5, further comprising a cap that is configured to fit onto a second end of the lighting member to block light from exiting the lighting member at the second end (e.g. a .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Mihira as applied to claim 1 above, and further in view of Doeppner et al (US PUB 20070154705, hereinafter Doeppner).
Regarding claim 7, Hofmann discloses the illuminated speaker panel assembly of claim 1, wherein the lighting member (e.g. a lighting device 4) has an approximately circular cross-sectional shape (see figures 1 and 2), but fails to explicitly disclose an angular groove extending along a length of the lighting member.
However, Doeppner in the same field of endeavor teaches that it is well known in the art to form angular groove (e.g. angular groove 22b) along a length of a lighting member (e.g. lighting member 22a) as demonstrated in [0068] and figure 12. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate angular groove on the lighting member as taught by Doeppner in the teachings of Hofmann in order to further improve the concentration of the light and achieve effective radiation.

Regarding claim 8, Hofmann as modified by Mihira and Doeppner discloses the illuminated speaker panel assembly of claim 7, wherein the speaker frame includes a plurality of adjustment ribs (e.g. a plurality of engagement claws 21) within the channel; and wherein the adjustment ribs are configured to provide a pressure fit for the lighting member within the channel of the speaker frame (see Mihira, [0065]-[0067], figures 5-7).

Regarding claim 9, Hofmann as modified by Mihira and Doeppner discloses the illuminated speaker panel assembly of claim 7, wherein the speaker frame includes a plurality of retaining tabs (e.g. plurality of engagement projections 22) disposed along the outer sealing wall (see Mihira, figure 4); and wherein the plurality of retaining tabs engage with the angular groove in the lighting member to secure the lighting member within the channel of the speaker frame (see Mihira, [0062]-[0066], figures 4-7).

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Mihira.
Regarding claim 10, Hofmann discloses a lighting assembly of a speaker panel assembly for a vehicle (see at least the abstract and figure 1), the lighting assembly comprising: a lighting member (e.g. a lighting device 4 with a lightguide 40) having an approximately circular cross-sectional shape and configured to extend substantially around an outer periphery of a speaker (e.g. the lighting device 4 extends circumferentially around the loudspeaker in the direction of the carrier frame 2), (see [0023] and figure 1); a light source (e.g. a lighting unit) configured to illuminate the lighting member (e.g. the lighting device 4 comprises at least one lighting unit such as a light emitting diode (LED) to emit light with a certain color), (see Hofmann, [0023]-[0025], figures 1 and 2).
Hofmann does not explicitly disclose: a lighting member holder configured to retain a first end of the lighting member in communication with the light source.
However Mihira in the same field of endeavor teaches a lighting member (e.g. a lighting member 15 with a light guide member 17) comprising a lighting member holder (e.g. a holder 16) configured to retain a first end of the lighting member in communication with the light source (e.g. a LED device), (see Mihira, [0059]-[0061], figures 4-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a lighting member holder as taught by Mihira in the teachings of Hofmann in order to effectively confine and guide the light from the source in the desired track, and thereby avoiding unwanted light diffusion and or scattering within the device.

Regarding claim 11, Hofmann as modified by Mihira discloses the lighting assembly of claim 10, further comprising a cap that is configured to fit onto a second end of the lighting member to block light from exiting the lighting member at the second end (e.g. a portion of a wall 23 capped off the second end of the lighting guide member 17 to prevent light from exiting the guide member), (see Mihira, [0063], figures 2, 5 and 6).

Regarding claim 15, Hofmann discloses an illuminated speaker panel assembly for a vehicle (see at least the abstract and figure 1) comprising: a base panel (e.g. a door trim) component configured to attach to a door body of a vehicle (e.g. a loudspeaker connected to a cover 3 in a door trim of a vehicle), (see [0023] and figures 1-2), the base panel component including a speaker frame comprising: an outer sealing wall (e.g. an outer covering 3); an inner retention wall (e.g. an inner carrier frame 2); and a channel (e.g. a spacing/gap) disposed between the outer sealing wall and the inner retention wall (see figure 2); a lighting assembly comprising: a lighting member (e.g. a lighting device 4 with a lightguide 40) disposed within the channel of the speaker frame (see figure 2), the lighting member having an approximately circular cross-sectional shape (e.g. the lighting device 4 extends circumferentially around the circularly-shaped loudspeaker), (see figure 2), a light source configured to illuminate the lighting member (e.g. the lighting device 4 comprises at least one lighting source such as a light emitting diode (LED) to emit light with a certain color), and a grille (e.g. a grill 3) configured to be exposed to an interior of the vehicle (see Hofmann, [0023]-[0025], figures 1-3).
Hofmann does not explicitly disclose: a lighting member holder attached to the base panel component, the lighting member holder configured to retain a first end of the lighting member in communication with the light source.
Mihira in the same field of endeavor teaches a lighting member (e.g. a lighting member 15 with a light guide member 17) comprising a lighting member holder (e.g. a holder 16) configured to retain a first end of the lighting member in communication with the light source (e.g. a LED device), (see Mihira, [0059]-[0061], figures 4-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a lighting member holder as taught by Mihira in the teachings of Hofmann in order to effectively confine and guide the light from the source in the desired track, and thereby avoiding unwanted light diffusion and or scattering within the device.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Mihira as applied to claim 10 above, and further in view of Doeppner et al (US PUB 20070154705, hereinafter Doeppner). 
Regarding claim 12, Hofmann as modified by Mihira discloses the lighting assembly of claim 10, but fails to explicitly disclose wherein the lighting member has an angular groove extending along a length of the lighting member.
However, Doeppner in the same field of endeavor teaches that it is well known in the art to form angular groove (e.g. angular groove 22b) along a length of a lighting member (e.g. lighting member 22a) as demonstrated in [0068] and figure 12. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate angular groove on the lighting member as taught by Doeppner in the teachings of Hofmann in view of Mihira in order to further improve the concentration of the light and achieve effective radiation.  

Regarding claim 13, Hofmann as modified by Mihira and Doeppner discloses the lighting assembly of claim 12, further comprising a base panel (e.g. a door trim) component that is configured to attach to a door body of a vehicle over the speaker (e.g. a loudspeaker a speaker frame comprising: an outer sealing wall (e.g. an outer covering 3); an inner retention wall (e.g. an inner carrier frame 2); and a channel (e.g. a spacing/gap) disposed between the outer sealing wall and the inner retention wall (see figure 2); and wherein the lighting member (e.g. a lighting device 4 with a lightguide 40) is disposed within the channel of the speaker frame (e.g. carrier frame 2), (see Hofmann, [0023]-[0025], and figures 1-2).

Regarding claim 14, Hofmann as modified by Mihira and Doeppner discloses the lighting assembly of claim 13, wherein the speaker frame includes a plurality of retaining tabs (e.g. plurality of engagement projections 22) disposed along the outer sealing wall (see Mihira, figure 4); and wherein the plurality of retaining tabs engage with the angular groove in the lighting member to secure the lighting member within the channel of the speaker frame (see Mihira, [0062]-[0066], figures 4-7).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Mihira as applied to claim 15 above, and further in view of Kurihara et al (US PUB 20040105567, hereinafter Kurihara).
Regarding claim 16, Hofmann as modified by Mihira discloses the illuminated speaker panel assembly of claim 15, but fails to explicitly disclose further comprising a seal including a groove that is configured to receive the outer sealing wall of the speaker frame.
However, Kurihara in the same field of endeavor teaches a speaker panel assembly for a door of a vehicle (see at least the abstract) comprising a seal (e.g. seal members 16, 17) including a groove (e.g. a recess 16a) that is configured to receive the outer sealing wall of the speaker frame (e.g. speaker frame 11), (see Kurihara, [0023], [0029] and [0031], figures 1 and 4). Therefore, it would have been obvious to any person having an ordinary skill in the art to 

Regarding claim 17, Hofmann as modified by Mihira and Kurihara discloses the illuminated speaker panel assembly of claim 16, wherein the outer sealing wall, the inner retention wall, the lighting member, and the seal cooperate to provide an audio seal for the speaker (e.g. the seal 16 forms an audio seal in conjunction with the associated structural elements when the device is assembled), (see Hofmann, figures 1-2, and Kurihara, figure 4).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Mihira as applied to claim 15 above, and further in view of Doeppner et al (US PUB 20070154705, hereinafter Doeppner). 
Regarding claim 18, Hofmann as modified by Mihira discloses the lighting assembly of claim 15, but fails to explicitly disclose wherein the lighting member has an angular groove extending along a length of the lighting member.
However, Doeppner in the same field of endeavor teaches that it is well known in the art to form angular groove (e.g. angular groove 22b) along a length of a lighting member (e.g. lighting member 22a) as demonstrated in [0068] and figure 12. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate angular groove on the lighting member as taught by Doeppner in the teachings of Hofmann in view of Mihira in order to further improve the concentration of the light and achieve effective radiation.  

Regarding claim 19, Hofmann as modified by Mihira and Doeppner discloses the illuminated speaker panel assembly of claim 18, wherein the speaker frame includes a plurality of retaining tabs (e.g. plurality of engagement projections 22) disposed along the outer sealing wall (see Mihira, figure 4); and wherein the plurality of retaining tabs engage with the angular groove in the lighting member to secure the lighting member within the channel of the speaker frame (see Mihira, [0062]-[0066], figures 4-7).

Regarding claim 20, Hofmann as modified by Mihira and Doeppner discloses the illuminated speaker panel assembly of claim 15, wherein the speaker frame includes a plurality of adjustment ribs (e.g. a plurality of engagement claws 21) within the channel; and wherein the adjustment ribs are configured to provide a pressure fit for the lighting member within the channel of the speaker frame (see Mihira, [0062]-[0066], figures 4-7).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.